 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     LEWIS ANDERSON,                   ) NO. EDCV 18-2373-DSF (KS)
11                                     )
                  Petitioner,
12          v.                         )
                                       ) JUDGMENT
13                                     )
     THE PEOPLE OF THE STATE OF )
14
     CALIFORNIA,                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed with prejudice.
22
23
     Date: June 11, 2019                           ___________________________
24
                                                   Dale S. Fischer
25                                                 United States District Judge
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
